Citation Nr: 1035291	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), evaluated at 30 percent from February 1, 
2005, to September 30, 2008; at 0 percent from October 1, 2008, 
to February 17, 2009; and at 10 percent from February 18, 2009, 
forward.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran is a former member of the Army National Guard who was 
ordered to active duty from October 2000 to April 2001, and from 
October 2003 to January 2005.  He served in support of Operation 
Iraqi Freedom; his awards and decorations include the Global War 
on Terrorism Service Medal and the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the 
Board.  The hearing was scheduled for June 25, 2010, at the 
Portland RO.  However, the Veteran did not report for the 
hearing, and no request for postponement was received and granted 
prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a 
veteran fails to appear for a scheduled hearing and no request 
for postponement is received, the claim is processed as though 
the request for hearing had been withdrawn.  Therefore, this case 
will be processed as though the request for a hearing was 
withdrawn, and the Board can now proceed to appellate review.  
See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1.  For the rating period on appeal from February 1, 2005, to 
September 12, 2005, the Veteran's PTSD was manifested by suicidal 
ideation, panic attacks, depression and anxiety, circumstantial 
speech, memory impairment, impaired judgment and abstract 
thinking, and reduced reliability and productivity at work.

2.  For the rating period on appeal from September 13, 2005, to 
September 30, 2008, the Veteran's PTSD was manifested by 
hypervigilance and anxiety, panic attacks, and mild memory loss. 


3.  There is no medical evidence pertaining to the rating period 
on appeal from October 1, 2008, to February 17, 2009.

4.  For the rating period on appeal from February 18, 2009, 
forward, the Veteran's PTSD has been manifested by difficulty 
dealing with day-to-day stress, anxiety, and control of his 
symptoms with medication.  



CONCLUSIONS OF LAW

1.  For the period from February 1, 2005, to September 12, 2005, 
the criteria for an initial 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2010).

2.  From September 13, 2005, to September 30, 2008, the criteria 
for entitlement to an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2010).

3.  From October 1, 2008, to February 17, 2009, the criteria for 
entitlement to an evaluation in excess of 0 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2010).

4.  From February 18, 2009, forward, the criteria for entitlement 
to an evaluation in excess of 10 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 
9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The increased-rating claim herein arises from the Veteran's 
disagreement with the initial evaluation following the RO's grant 
of service connection for PTSD.  Judicial precedent holds that, 
once service connection is granted, the claim has been 
substantiated, additional notice is not required, and any defect 
in previous notice is not prejudicial.  Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  Therefore, no further notice was needed under the 
VCAA with regard to the Veteran's continuing claim for a higher 
initial disability rating for PTSD.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and private treatment records, and the Veteran was 
provided VA examinations in February 2006 and February 2009. 

The Board therefore finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher or lower rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends he is entitled to a higher initial 
evaluation for his PTSD.  He was awarded service connection for 
PTSD in the September 2005 rating decision which is the subject 
of the present appeal, and was initially assigned a 30 percent 
evaluation effective from February 1, 2005, the day after he 
separated from service.  In an August 2008 rating decision, the 
RO reduced the PTSD evaluation to 0 percent effective from 
October 1, 2008, as the initial 30 percent evaluation was 
temporary, pending the results of a future VA examination, and 
the Veteran had failed to report for a scheduled VA examination.  
In a May 2009 rating decision, the RO increased the PTSD 
evaluation to 10 percent, effective from February 18, 2009, based 
on the results of a VA examination performed on that date.      

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for rating 
mental disorders, a 0, or noncompensable, evaluation is assigned 
when a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent rating is assigned when the evidence demonstrates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication. 

A 30 percent evaluation is assigned when the evidence 
demonstrates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

Finally, a 50 percent rating is assigned where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board has first examined the medical evidence for the period 
February 1, 2005, to September 30, 2008, and has determined that 
the criteria for the next higher, 50 percent, evaluation have 
been met for the period through September 12, 2005, but not 
thereafter.  

The Board first notes that the evidence demonstrates suicidal 
ideation, a criterion for a 70 percent evaluation under DC 9411, 
in September 2005.  The Veteran was psychiatrically hospitalized 
at the Portland VAMC for suicidal intentions, stating he "wanted 
to blow his brains out."  He stated that he came home from Iraq 
in February 2005 and began falling apart 2 months later with 
nightmares, intrusive thoughts, being easily startled, road rage, 
and increased irritability.  He had worsening depression over the 
last month, losing 20 pounds in the last 6 weeks, losing interest 
in his usual pastimes, and had poor concentration and memory.  
His sleep was also disrupted.  He was diagnosed with PTSD and 
major depressive disorder.  Upon discharge, after 10 days of 
hospitalization, the Veteran reported no longer experiencing 
suicidal ideations, and noticed improvement in his mood and sleep 
patterns.  He denied suicidal and homicidal ideation, intention, 
and plan at the February 2006 VA examination.  There is no other 
documentation of suicidal ideation after the September 2005 
hospitalization.    

A flattened affect has not been demonstrated by the evidence for 
this period on appeal, although the Veteran's affect has been 
fairly consistently described as anxious or depressed.  A 
September 2005 Portland VAMC note at the time of the Veteran's 
admission to the hospital states that his mood and affect were 
anxious and depressed.  Several days later, however, the mood and 
affect were noted to be low but "okay" and within normal range.  
During an October 2005 initial assessment at the VAMC, the doctor 
noted the Veteran's affect was initially frightened and 
withdrawn, but became a bit more relaxed and broadened 
appropriately several times during the session.  The February 
2006 VA examiner noted his affect to be irritable.  An October 
2006 VAMC note describes the Veteran's affect as euthymic, though 
somewhat subdued and blunted, stable, and appropriate.

Circumstantial, circumlocutory, or stereotyped speech was 
demonstrated by the evidence in September 2005, but has 
thereafter been normal.  A September 2005 VAMC note states that 
the Veteran's speech was moderately pressured but readily 
derailable.  However, several days later, it was noted that the 
Veteran's speech had a normal rate and rhythm.  An October 2006 
VAMC note also indicates the Veteran's speech had a regular rate 
and rhythm, without latency.    

The evidence demonstrates some panic attacks, but not at a 
frequency of more than once a week.  The Veteran's service 
personnel records include an October 2004 Memorandum for the 
Record from the Veteran's battalion physician assistant, 
M.M.C.A., who appears to have been the Veteran's superior.  It 
states that the Veteran had demonstrated increasing panic attack 
symptoms, and multiple pharmaceutical therapies had failed to 
alleviate the symptoms.  However, he did not state how often the 
panic attack symptoms occurred.  An October 2004 treatment note, 
also signed by M.M.C.A., states that the Veteran had a panic 
attack the week prior, and visibly shook and jumped at the sound 
of loud noises.  An October 2005 VAMC note indicates the Veteran 
had extreme anxiety and hypervigilance.  It also suggests 
episodes of panic attacks, although it does not indicate how 
frequently they occurred.  Moreover, there is no documentation of 
panic attacks thereafter.  The February 2006 VA examiner 
mentioned nightmares, intrusive thoughts, and an exaggerated 
startle response, but did not document any panic attacks.  

The evidence does not demonstrate difficulty understanding 
complex commands.  The Veteran's treatment providers consistently 
describe his thought processes as being linear and logical, and 
do not indicate difficulty following commands.  

The evidence demonstrates some impairment of short-term memory.  
The October 2004 treatment note states that the Veteran had 
forgotten the names of the soldiers he drilled with for the past 
four years.  The October 2005 VAMC note indicated that he 
remembered 2 out of 3 abstracts at 5 minutes.  The Veteran 
reported that his concentration was somewhat impaired, as well.  

Impaired judgment is demonstrated by the evidence in September 
2005, but not thereafter.  A September 2005 VAMC note states that 
the Veteran's concentration, attention, insight and judgment were 
moderately to severely impaired.  Several days later, it was 
noted that his insight was good and judgment was questionable.  
The October 2005 assessment at the VAMC indicates the Veteran's 
judgment was fair.  Insight was intact at an October 2006 VAMC 
evaluation.        

The evidence does not demonstrate impaired abstract thinking, 
with the exception of the September 2005 hospitalization.  A 
September 2005 VAMC note states that the Veteran's thought 
processes were circumstantial.  Several days later, the Veteran's 
thought processes were linear, logical, and goal-oriented.  The 
October 2005 VAMC note indicates the Veteran's thought processes 
were organized and goal-directed.  The February 2006 VA examiner 
noted that the Veteran's thoughts were clear, logical, and 
sequential.  Cognitive functioning was also grossly intact based 
upon his performance on simple mental status screening tasks.  
Thought processes were described as linear and organized in an 
October 2006 VAMC note.    

The evidence demonstrates some disturbances of motivation and 
mood.  While the Veteran's mood was noted to be stoic at the 
beginning of his September 2005 hospitalization, several days 
after admission, his mood was low but within normal range.  The 
February 2006 VA examiner observed his mood to be dysthymic.  An 
October 2006 VAMC note describes the Veteran's attitude as 
friendly and cooperative, and his mood was "fine."  A VAMC 
psychiatrist described the Veteran's mood as upbeat during a 
telephone conversation in August 2008.  

The evidence shows some difficulty in establishing and 
maintaining effective work and social relationships, although the 
Veteran has been able to maintain a good relationship with his 
son, and does not show difficulty interacting with co-workers.  
His September 2005 discharge summary states that he had been 
married 3 times, and had married his current wife in July 2004.  
The February 2006 VA examiner noted that the Veteran visited the 
16-year-old son of his first wife frequently, and had joint 
custody of him.  He also had a 1-year-old son with his current 
wife.  The Veteran reported they had difficulty getting along 
since he returned from Iraq, and his wife complained that he was 
socially isolated from others.  However, he did not report 
conflict with his peers or co-workers.      

The evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to the Veteran's 
medication after September 2005 rather than the above symptoms.  
Prior to September 2005, however, the evidence does indicate that 
his PTSD symptoms affected his job performance.  The October 2004 
treatment note states that the Veteran took extra time to perform 
his duties, and in fact, his supervisor stated that his PTSD 
symptoms were progressing the point where he would not be able to 
perform his duties as a medic.  The February 2006 VA examiner 
noted that the Veteran was not currently working.  He last worked 
for 3 weeks as a cabinetmaker in the month prior to the 
examination.  However, he complained that his medication caused 
grogginess, which created a dangerous situation while working 
with carpentry machinery, and that he had a difficult time 
concentrating on the job and made numerous mistakes.  He began to 
miss work frequently and felt worn out.    

In August 2008, the Veteran contacted the VAMC via telephone and 
requested a "clearance letter" from his psychiatrist stating 
that his PTSD was no longer an active problem so that he would be 
able to re-deploy to Iraq.  The Veteran stated that he had been 
feeling good, was not depressed, and that he was looking forward 
to the deployment.  The doctor noted that he sounded upbeat and 
well-organized on the phone.  The doctor noted, however, that the 
Veteran had not been seen at the VAMC for mental health issues 
for 2 years, and thus, he could not provide an opinion as to the 
status of his PTSD.  

Based on the foregoing, the Board finds that the Veteran meets 
the criteria for the next higher 50 percent evaluation for PTSD 
for the period on appeal through September 12, 2005, the date of 
his discharge from the VAMC hospital.  According to the September 
2005 discharge summary, the Veteran demonstrated symptoms in the 
50 percent category in the months leading up to his 
hospitalization, including suicidal intent (a criterion in the 70 
percent rating category), pressured speech, panic attacks, 
impaired memory and judgment, circumstantial thought processes, 
stoic mood, and reduced reliability at work.  Therefore, the 
evidence demonstrates that he met most of the criteria for a 50 
percent evaluation upon his admission to the hospital in 
September 2005 and in the months leading up to it.  

The Board notes that, although the evidence demonstrated suicidal 
ideation in September 2005, which is a criterion for a 70 percent 
evaluation, few, if any, of the other criteria for a 70 percent 
evaluation have been demonstrated by the evidence.  For example, 
the evidence does not show obsessional rituals, illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting his ability to function independently, 
spatial disorientation, neglect of personal appearance or 
hygiene, or an inability to maintain or establish effective 
relationships.  Thus, the Board finds that the overall disability 
picture more nearly approximates, and the Veteran is entitled to, 
the next higher 50 percent evaluation, and no higher, for the 
period on appeal through September 12, 2005.        

In addition, the Board finds that from September 13, 2005, to 
September 30, 2008, the criteria for a higher 50 percent 
evaluation have not been met.  Although the records do show that 
he meets some of the criteria necessary for a 50 percent rating, 
as detailed above, most of the symptoms after the Veteran's 
September 2005 discharge from the hospital have been consistent 
with the currently assigned 30 percent evaluation.  For example, 
he appeared to be able to function satisfactorily at work with 
the exception of grogginess caused by his medication.  Also, he 
occasionally had a depressed mood and was hypervigilant.  Panic 
attacks appear to have waned, and he reported sleeping better 
with medication.  Moreover, the Veteran did not seek any 
treatment for his PTSD for 2 years, and in August 2008, requested 
a letter stating that his PTSD was no longer an active diagnosis.  

In concluding that an increased disability rating in excess of 50 
percent is not warranted for this rating period, the Board has 
also relied, in part, upon the Global Assessment of Functioning 
(GAF) scores assigned throughout the Veteran's treatment records.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

The VAMC psychiatrist and VA examiner assigned a GAF score of 55 
in October 2005 and February 2006, respectively.   Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  The symptoms 
listed in this GAF score range are more severe than the symptoms 
demonstrated by the evidence.  For example, the Veteran's speech 
is normal, and his affect was either irritable or anxious, but 
not flat.  Moreover, the Veteran did not report any difficulties 
at his job other than the grogginess caused by his medication, 
nor did he report frequent conflicts with others.  Thus, the 
score assigned in this range does not warrant a rating higher 
than 30 percent.       

Based upon the foregoing, the Board finds that the criteria have 
not been met for an increased rating for PTSD for the period on 
appeal from September 13, 2005, to September 30, 2008.  In 
reaching this conclusion, the benefit-of-the-doubt doctrine has 
been considered, but the preponderance of the evidence is against 
the claim for an increased rating.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

The Board has next examined the medical evidence relating to the 
rating period on appeal from October 1, 2008, to February 17, 
2009, to determine whether a compensable evaluation for PTSD is 
warranted, and finds that the criteria for a higher evaluation 
have not been met.  Namely, there is no medical evidence relating 
to the Veteran's PTSD during this period, and thus, no basis for 
an increased evaluation.  

Finally, the Board has examined the medical evidence for the 
rating period on appeal from February 18, 2009, forward, to 
determine whether an evaluation in excess of 10 percent is 
warranted.  The Board finds that the criteria for the next 
higher, 30 percent evaluation have not been met for this period.  

The only source of medical evidence for this period is the 
February 2009 VA examination report.  The Veteran reported that 
he was taking anti-depressant medication, but was not 
participating in therapy of any kind.  He reported considerable 
marital conflict, but was active in parenting his son and took 
daily responsibility for his care.  He did not engage in many 
social activities, but was involved with the National Guard and 
enjoyed seeing others during those times.  The Veteran was 
appropriately dressed.  His speech was spontaneous, slow, clear, 
and coherent.  He was cooperative, and his affect was 
appropriate.  His mood was dysphoric.  He was able to do serial 
sevens and could spell a word forward and backward.  His 
orientation was intact, his thought processes were unremarkable, 
and he understood the outcomes of behavior.  He no longer 
experienced intense nightmares, but did have some nocturnal 
wakening with anxiety.  There were no obsessive rituals, panic 
attacks, or suicidal or homicidal ideations.  His impulse control 
was fair.  The Veteran's memory was normal.  He had difficulty 
concentrating and an exaggerated startle response.  He was 
currently employed as a federal records technician and had worked 
in that job for less than 1  year.  He had missed less than 1 
week of work in the last year due to routine absences (and not 
his PTSD symptoms).  The examiner assigned an overall GAF score 
of 65, with a GAF of 68 due to PTSD.  The examiner further stated 
there was no occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational tasks 
due to PTSD signs and symptoms.  However, there were PTSD signs 
and symptoms that were transient or mild, which decreased his 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress.  




Based on the foregoing, the Board finds that the criteria for an 
evaluation in excess of 10 percent have not been met for the 
period February 18, 2009, forward.  Although the VA examiner 
noted that the Veteran exhibited anxiety and reduced ability to 
deal with day-to-day stress, the examiner stated that he did not 
demonstrate occupational and social impairment with occasional 
decreased in work efficiency and intermittent periods of 
inability to perform occupational tasks due to his PTSD symptoms.  
In addition, the evidence does not demonstrate panic attacks, 
chronic sleep impairment, or memory loss.  In other words, the 
evidence does not demonstrate most of the criteria listed in the 
30 percent rating category.  Further, most of the symptoms shown 
in the record have been consistent with the assigned evaluation 
of 10 percent.  For example, the Veteran has manifested 
difficulty dealing with stress, and uses medication to control 
his PTSD symptoms.  

Thus, based on the number of symptoms which are congruent with 
the current rating of 10 percent from February 18, 2009, forward, 
the Board finds that the overall disability picture does not 
approximate the criteria for a 30 percent evaluation, and that 
the disability picture more nearly approximates the criteria 
required for the assigned 10 percent rating from February 18, 
2009, forward, pursuant to 38 C.F.R. § 4.7.

As above, in concluding that an increased disability rating in 
excess of 10 percent is not warranted for the rating period from 
February 18, 2009, forward, the Board has also relied, in part, 
upon the GAF score of 68 assigned to the Veteran by the 2009 VA 
examiner.  Scores in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  The symptoms reflected by the GAF score in this 
range are consistent with those demonstrated by the evidence, and 
thus, do not warrant an increased rating.  


Based upon the foregoing, the Board finds that the criteria have 
not been met for an increased rating for PTSD for the period on 
appeal from February 18, 2009, forward.  In reaching this 
conclusion, the benefit-of-the-doubt doctrine has been 
considered, but the preponderance of the evidence is against the 
claim for an increased rating.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Gilbert, supra.

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected PTSD warrants an increased rating 
on an extra-schedular basis.  The governing criteria for the 
award of an extra-schedular rating call for a finding that the 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In such 
instances, the RO is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for assignment of an extra-schedular evaluation 
commensurate with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Indeed, the Veteran was hospitalized in September 2005, but did 
not engage in therapy for 2 years after late 2006.  The Veteran 
has held a number of different jobs, and his medication precluded 
him from working with machinery.  However, he has been able to 
obtain jobs that don't involve such hazards, and there is no 
evidence suggesting that he is precluded from any type of 
employment due to his PTSD symptoms.  Moreover, the Court of 
Appeals for Veterans Claims has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.




ORDER

A 50 percent evaluation for PTSD is granted for the rating period 
on appeal from February 1, 2005, to September 12, 2005, subject 
to governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an increased rating for PTSD, evaluated at 30 
percent from September 13, 2005, to September 30, 2008, is 
denied.

Entitlement to an increased rating for PTSD, evaluated at 0 
percent from October 1, 2008, to February 17, 2009, is denied.

Entitlement to an increased rating for PTSD, evaluated at 10 
percent from February 18, 2009, forward, is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


